Citation Nr: 1325461	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  05-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to February 24, 2003.

[The issue of entitlement to automobile and adaptive equipment or to adaptive equipment only is addressed in a separate Board decision.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case has previously been before the Board, most recently in April 2011, when the Board remanded the Veteran's claim in order to obtain an opinion from the VA Under Secretary of Benefits or the Director of the Compensation Service (Director).  The Director provided opinions in June 2011 and August 2012.  The Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

To the extent the Veteran has submitted evidence to the Board without a waiver of review in the first instance by the agency of original jurisdiction (AOJ), the Veteran is not prejudiced by the Board's review of the evidence in the first instance because the evidence is wholly duplicative of information already contained in the claims file.  Accordingly, a remand to the AOJ for initial review of the newly-received documents is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)


FINDING OF FACT

Prior to February 24, 2003, the evidence does not establish that the Veteran was unable to secure and follow substantially gainful employment due to service connected disabilities.



CONCLUSION OF LAW

The criteria for an effective date prior to February 24, 2003, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.202, 20.302, 20.1100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The required notice must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of a TDIU from a December 2003 rating decision.  If, in response to notice of its decision on a claim for which VA has already given adequate notice, VA receives a notice of disagreement that raises a new issue, VA must take proper action and issue a statement of the case if the disagreement is not resolved, is not required to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 U.S.C.A. §§ 5103, 7105 (West 2002); VAOPGCPREC 8-03 (2003), 69 Fed. Reg. 25180 (2004).  Therefore, the Board finds further notice from VA to the Veteran is not required with regard to the claim for an earlier effective date for the grant of a TDIU.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service medical records, all identified and available VA medical records, and all identified and available private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran's records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case and a supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim.  The Veteran was provided with the opportunity to provide testimony before a Veteran's Law Judge, and he declined that opportunity.  The Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Entitlement to an Earlier Effective Date for a TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

When those percentage requirements are not met, entitlement to TDIU may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability, with consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2012).  The Board does not have the authority to assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not  to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2012); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

The Veteran has argued that the effective date for the award of a TDIU should be as early as August 1992, which is the date when the Social Security Administration (SSA) found the Veteran to be disabled.  The Veteran filed his current claim for a TDIU in May 1995.  Throughout the period on appeal, the Veteran was in receipt of a 20 percent for arthritis of the lumbar spine, 10 percent for bilateral tinnitus, 10 percent for hypertension, 10 percent for arthritis of the left knee, 10 percent for arthritis of the right knee, and 0 percent for bilateral hearing loss.  During the relevant period prior to February 24, 2003, the Veteran was in receipt of a combined 50 percent rating.  The Veteran's service-connected disabilities thus did not meet the percentage rating standards for the award of a schedular TDIU prior to February 24, 2003.  38 C.F.R. § 4.16(a) (2012).  The Board notes that as of February 24, 2003, the Veteran was awarded an additional 50 percent rating for major depression, and he thus received a combined 80 percent rating.  The Veteran received a TDIU on a schedular basis as of that date, February 24, 2003.

In May 1994, Dr. R.D. indicated that the Veteran's non-service connected cervical spine condition was unstable, unresolved, and symptomatic.  The non-service connected mid-thoracic region was problematic with rib head positions and subluxations.  The service-connected lumbosacral spine disability continued to have episodic exacerbations with muscle spasms and pain.  Dr. R.D. concluded that those problems prevented the Veteran from engaging in gainful employment.

In a December 1996 examination for SSA disability benefits, the Veteran stated that he had worked as a janitor for 20 years, and he stopped working after Hurricane Andrew.  The SSA examiner found that with appropriate vocational rehabilitation, the Veteran could resume work as long as he would not have to do heavy lifting or straining.  In August 1998, Dr. M.V. opined that the Veteran would be unable to perform sedentary or light work on a sustained basis.  As a reason for that impairment, Dr. M.V. cited the Veteran's narcolepsy, hypertension, arthritis, bursitis, myopathy, carpal tunnel syndrome, intervertebral disc problems, glaucoma, and severe muscle spasms and cramps.

In February 1999, a VA examiner was unable to separate the cause of the Veteran's inability to be employable from his back and knees.  In a March 1999 psychiatric examination for SSA disability benefits, a psychiatrist opined that the Veteran's primary complaints were physical in nature, and that there was no reason to believe that the Veteran would decompensate in the event that he was gainfully employed.  At the same time, the examiner noted that the Veteran's long-term "adopted sick role" would make the Veteran difficult to employ on an ongoing basis.  In May 1999, Dr. M.V. indicated that Veteran's medical conditions, including hypertensive vascular disease, hypercholesterolemia, gastritis, severe lumbalgia, multiple osteoarthritis, and arthralgia, resulted in severe physical exhaustion and severe burning and numbness of the extremities and frequent narcoleptic attacks as a side effect of the Veteran's medication.  Dr. M.V. opined the Veteran's severe medical problems made the Veteran unfit to travel and left the Veteran totally disabled.  

In September 1999, the SSA found that the combination of the Veteran's physical and mental impairments prevented him from engaging in employment since August 24, 1992.  The Veteran's impairments were major depression, degenerative disc disease, chronic pain syndrome, and carpal tunnel syndrome.

In a January 2001 VA examination, the examiner indicated that the Veteran was precluded from performing any substantially gainful employment.  The Board notes that opinion appears to have considered the impact of the Veteran's service connected lumbar spine and knee condition on his employability, but also the effect of his non-service connected cervical spine condition.  In March 2001, the same VA examiner clarified that he would have "difficulty in stating that [the Veteran] has conditions that would make it impossible for him to be substantially employed."  The examiner acknowledged that the Veteran's knee and lumbar spine conditions could interfere with his getting a job.  The examiner indicated that he "certainly would not stop [the Veteran] from working."  

In June 2001, Dr. M.V. stated that the Veteran had a history of arthritis of multiple joints including the non-service connected cervical spine, the service connected lumbar spine, the service connected knees, the non-service connected shoulders, and the non-service connected hands.  Dr. M.V. noted a history of severe musculoskeletal pain, weakness of the extremities, and limitation of motion at times due to pain.  Dr. M.V. also noted that the Veteran had elevations of creatine phosphokinase (CPK) and depression and was advised not to engage in regular work duties because of his medical condition and limitations.  In June 2001, Dr. L.M. indicated that the Veteran suffered from mixed anxiety and depression.  The Veteran had "work restrictions and limitations from the perspective of his psychiatric medication."  Dr. L.M. further indicated that the Veteran's mental condition rendered him unable to participate in a regular 40 hours weekly work activity.  In June 2001, a member of the VA Medical Center in Miami, Florida indicated that the Veteran had a history of elevated CPK and muscle pain.  The Veteran had developed peripheral neuropathy and fibromyalgia.  The unsigned opinion-writer indicated that the Veteran was unable to work secondary to pain and weakness.  

In June 2002, a member of the neurology department at the VA Medical Center in Miami, Florida indicated that the Veteran was unable to work secondary to pain and weakness associated with his peripheral neuropathy and fibromyalgia.  In September 2003, a Veteran's Employment Representative indicated that as a result of the Veteran's physical and mental impairments, he was not capable of obtaining substantially gainful employment.  In April 2005, Dr. L.M. stated that the Veteran had not engaged in full-time work since 1992.  Dr. L.M. stated that the Veteran "is and has been disabled, unemployed, and unemployable based upon his mental and physical conditions."  

In an October 2007 treatment record, D.F., a chiropractor, noted that the Veteran stated that he was able to perform activities of daily living without restrictions prior to being involved in a bus accident in June 2007.  

In October 2009, a VA psychiatrist indicated that the Veteran was "permanently and totally disabled since February 24, 2003 or before" due to the severity of his psychiatric illness and his medical co-morbidities.  The psychiatrist indicated that the Veteran was unable to obtain or maintain employment due to his psychiatric symptoms.  

In April 2011, upon review of this evidence, and acknowledging that the evidence contained some suggestion that the Veteran had been unemployable before February 24, 2003, the Board referred the Veteran's claim to the Director for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In June 2011, the Director provided a letter concluding that the evidence did not establish that the Veteran's disabilities met the schedular requirements for a TDIU prior to February 24, 2003.  The Director also found that the evidence did not establish that the Veteran's disabilities met the  requirements for a TDIU pursuant to 38 C.F.R. § 4.16(b) prior to February 24, 2003.

In August 2012, the Director again reviewed the Veteran's claims file to determine if the Veteran was entitled to an award of TDIU prior to February 24, 2003.  The Director reiterated the conclusion that the evidence did not establish that the Veteran's disabilities met the schedular requirements for a TDIU prior to February 24, 2003.  The Director also reiterated the conclusion that the evidence did not establish that the Veteran's disabilities met the requirements for a TDIU pursuant to 38 C.F.R. § 4.16(b) prior to February 24, 2003.

Upon review of the evidence of record, the Board agrees with the assessment of the Director that the Veteran does not warrant an award of TDIU at any time prior to February 24, 2003.  The Board finds that the weight of the evidence does not establish that the Veteran's then-service connected disabilities alone (arthritis of the lumbar spine, bilateral tinnitus, hypertension, arthritis of the bilateral knees, and bilateral hearing loss) caused the Veteran to be unable to secure or follow a substantially gainful occupation prior to February 24, 2003.  

While the evidence of record contains a number of opinions suggesting that the Veteran's service connected disabilities might have contributed to his inability to work, none of that medical evidence attributed the Veteran's inability to obtain and maintain substantially gainful employment solely to his service connected disabilities.  For example, while Dr. R.D. opined in May 1994 that the Veteran's problems prevented him from engaging in gainful employment, the problems that Dr. R.D. considered included the Veteran's non-service connected cervical and mid-thoracic spine conditions.  Similarly, while Dr. M.V. opined in August 1998 that the Veteran would be unable to perform sedentary or light work on a sustained basis, Dr. M.V. considered the Veteran's non-service connected narcolepsy, bursitis, myopathy, carpal tunnel syndrome, and glaucoma when rendering that opinion.  While the SSA found that the Veteran had been totally disabled since August 1992, that finding was based primarily upon the Veteran's psychiatric disability, for which the Veteran did not receive service connection until 2003.  None of the opinions of record relate the Veteran's unemployability solely to the Veteran's then-service connected conditions prior to February 24, 2003, and the Board thus affords these opinions with little probative weight.

The Board acknowledges that the evidence of record contains many lay statements from the Veteran, his spouse, and his friends attesting to the Veteran's inability to work prior to February 24, 2003.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge such as experiencing physical symptoms associated with his service connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Board acknowledges those statements and those disabilities, none of these lay statements confine themselves only to a consideration of the Veteran's service connected disabilities on the Veteran's ability to work.  Similarly, while the Veteran is competent to attest to his feelings, and experiences regarding difficulty working, he is not competent to opine as to whether his conditions render him unable to maintain or obtain substantially gainful employment.  

Additionally, the Board must take note of certain evidence of record that detracts from the Veteran's credibility to attest to his ability to engage in substantially gainful employment.  On a number of occasions, the Veteran attributed the loss of his job to Hurricane Andrew, rather than to his service connected disabilities.  Additionally, in a statement to D.F. in association with a June 2007 automobile accident, the Veteran indicated that before June 2007, he was able to perform all activities of daily living without restrictions or limitation.  While the Board acknowledges that this statement addresses the Veteran's ability to engage in activities of daily living, rather than substantially gainful employment, the Board nonetheless finds it to be inconsistent with the Veteran's other allegations that his service-connected disabilities alone rendered him unfit for any employment since 1992.

The Board instead places great probative weight on the other medical evidence of record which does not show that the Veteran was unemployable as a result of his service connected disabilities at any time prior to February 24, 2003.  In sum, the Board has searched for probative evidence suggesting that the Veteran's service connected disabilities alone precluded him from engaging in or maintaining substantially gainful employment prior to February 24, 2003.  However, the Board finds that the evidence against that conclusion far outweighs the evidence in favor of that conclusion.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to obtain and sustain gainful employment as a result of service connected disabilities prior to February 24, 2003.  Therefore, entitlement to an effective date earlier than February 24. 2003 for the award of a TDIU is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU prior to February 24, 2003, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


